Citation Nr: 1035451	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1971 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In October 2004, the Veteran appeared at hearing before the 
Board.  A transcript of the hearing is in the Veteran's file.  In 
February 2006, the Board remanded the claim for additional 
development.  In June 2010, the Board notified the Veteran that 
the Judge that had presided over the hearing in October 2004 had 
retired and afforded the Veteran the opportunity for another 
hearing.  In June 2010, the Veteran stated that he did not wish 
to appear at a hearing. 

In accordance with the decision of U.S. Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the claim has been recharacterized as service connection 
for a psychiatric disorder to include posttraumatic stress 
disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in March 2009.  The VA examiner was unable to find 
corroboration of the alleged in-service stressors to support the 
diagnosis of posttraumatic stress disorder.   Depressive disorder 
was diagnosed. 


In light of the diagnosis of depressive disorder and in 
accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
further development is needed. 

In November 2009, the RO made a formal finding that there was a 
lack of information to verify the Veteran's alleged in-service 
stressors.

In January 2010, as evidence of an in-service stressor, the 
Veteran submitted a statement from a fellow service member, who 
stated that he and the Veteran were participants in an undercover 
operation, which requires further development under the duty to 
assist.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the diagnosis of depressive 
disorder ensure VCAA compliance with the 
duty to notify and to assist.  

2.  On the claim of service connection for 
posttraumatic stress disorder, ask the 
proper custodian of federal records to 
search the records, including any 
declassified or classified records, of the 
U. S. Army Criminal Investigation Command, 
Hawaii Field Office, for an undercover 
drug operation in the summer of 1974, in 
which the Veteran and R. Clemons assisted 
the investigation, while assigned to the 
Software Section of the World Wide 
Military Command and Control System 
(WWMCCS) at Headquarters, United States 
Army Pacific (USARPAC) at Fort Shafter, 
Honolulu, Hawaii.  
If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  If the in-service stressor about the 
undercover drug operation is verified, 
afford the Veteran a VA psychiatric 
examination to determine whether the 
Veteran has a posttraumatic stress 
disorder due to the in-service stressor.

The Veteran's file must be made available 
to the VA examiner for review.

4.  After the requested development has 
been completed, adjudicate the claim of 
service connection for depressive disorder 
and for posttraumatic stress disorder.  If 
the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


